                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ILLUMINA, INC.,                                     Case No. 18-cv-01662-SI
                                   8                    Plaintiff,
                                                                                             ORDER RE JOINT DISCOVERY
                                   9              v.                                         DISPUTE LETTER NO. 1
                                  10     NATERA, INC.,                                       Re: Dkt. No. 128
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On June 24, 2019, the parties submitted a joint discovery dispute letter regarding Illumina’s

                                  14   alleged refusal to comply with Natera’s Request for Production of Documents No. 10. Dkt. No.

                                  15   128. The document request seeks “all documents pertaining to … any litigation in which Illumina

                                  16   was involved relating to non-invasive prenatal testing...” Dkt. No. 128-1 at 10. Illumina explains

                                  17   this request implicates at least 12 separate litigations in the United States alone and is overbroad and

                                  18   unduly burdensome.

                                  19          Natera cites various cases in support of the proposition that courts have compelled

                                  20   production of prior litigation documents similar to Natera’s request. Dkt. No. 128 at 2-3. However,

                                  21   those cases are distinguishable. For example, in Johnson & Johnston v. R.E. Serv. Co., No. C 03-

                                  22   2549, LEXIS 26973, (N.D. Cal. November 2, 2004), the court ordered production of prior litigation

                                  23   documents because the exact same parties were involved in the prior litigation and one party had

                                  24   retained new counsel who did not have all the documents from the prior litigation.

                                  25          In Wyeth v. Impax Labs, Inc., 248 F.R.D. 169, 170, 2006 U.S. Dist. LEXIS 79761, a party

                                  26   made a request similar to Natera’s here – seeking all documents from a prior litigation. There the

                                  27   court found that producing documents in connection with claim construction, validity, and

                                  28   enforcement of the patent sufficiently responded to the request. This Court agrees that this strikes
                                   1   a reasonable balance.

                                   2          Therefore, Illumina is ordered to produce the following documents from prior cases related

                                   3   to non-invasive prenatal testing: (1) all claim construction, validity, and enforcement documents

                                   4   regarding the ‘430 patent; (2) documents regarding damages pertaining to the Patent Pool, and (3)

                                   5   deposition transcripts/exhibits for Illumina witnesses that will be deposed in this case.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: July 2, 2019

                                   9                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
